Case 2:15-cv-00201-SMJ   ECF No. 487   filed 02/11/20   PageID.41069 Page 1 of 8



  1   Geana M. Van Dessel, WSBA #35969
      KUTAK ROCK LLP
  2   510 W. Riverside Avenue, Suite 800
      Spokane, WA 99201
  3   Phone: (509) 252-2691

  4   Adam E. Miller, MO Bar No. 40945 (Pro Hac Vice)
      Michael W. Cromwell, MO Bar No. 70484 (Pro Hac Vice)
  5   Susan L. Werstak, MO Bar No. 55689 (Pro Hac Vice)
      CAPES, SOKOL, GOODMAN AND SARACHAN, PC
  6   8182 Maryland Ave., Fifteenth Floor
      St. Louis, Missouri 63105-3916
  7   Phone (314) 754-4810

  8   Thomas M. Goutman, PA Bar No. 30236 (Pro Hac Vice)
      David. S. Haase, PA Bar No. 73835 (Pro Hac Vice)
  9   Rosemary R. Schnall, PA Bar No. 73455 (Pro Hac Vice)
      SHOOK HARDY & BACON LLP
 10   2001 Market Street, Suite 3000
      Philadelphia, PA 19103
 11   Phone: (215) 575-3136

 12   Richard L. Campbell, MA Bar No. 663934 (Pro Hac Vice)
      Melissa Nott Davis, MA Bar No. 654546 (pro hac vice)
 13   SHOOK HARDY & BACON LLP
      101 Federal Street, 19th Floor
 14   Boston, MA 02110
      Phone: (816) 559-4025
 15   Attorneys for Defendants (Additional Counsel on Signature Page)

 16
                        UNITED STATES DISTRICT COURT
 17                   EASTERN DISTRICT OF WASHINGTON
    CITY OF SPOKANE, a municipal
 18 corporation, located in the County of Case No. 15-cv-00201-SMJ
    Spokane, State of Washington,
 19                                       Declaration of Geana Van Dessel Re:
                    Plaintiff,            Defendants’ Opposition to Plaintiff’s
 20                                       Daubert Motions
          v.
 21
    MONSANTO COMPANY, SOLUTIA
 22 INC., and PHARMACIA
    CORPORATION, and DOES 1 - 100,
 23
                    Defendants.
 24
Case 2:15-cv-00201-SMJ           ECF No. 487         filed 02/11/20       PageID.41070 Page 2 of 8




  1           Geana M. Van Dessel declares and states under penalty of perjury:
  2           1.       I am over the age of 18 and competent to be a witness herein. I am an

  3 attorney for Defendants Pharmacia LLC, Monsanto Company, and Solutia Inc.
  4 (collectively, “Defendants”) in this matter. Except where indicated otherwise, I
  5 make this declaration based on my own personal knowledge and the books and

  6 records of my firm Kutak Rock LLP.
  7           2.       Exhibit 1 includes true and correct copies of the excerpts of the
  8 deposition transcript of deposition testimony of David O. Carpenter, M.D., taken

  9 on December 17, 2015, in the matter of Edwin Spirer, et al. v. Monsanto Company,
 10 et al., Case Number 12SL-CC01263, at the Hilton Albany, 40 Lodge Street,
 11 Albany, New York, before Notary Public Dana Welch. Exhibit 1 includes the

 12 following pages from the transcript: 1-2; 275-276; 278.
 13           3.       Exhibit 2 includes true and correct copies of the excerpts of the
 14 deposition transcript of deposition testimony of Lisa A. Rodenburg, Ph. D., taken

 15 on June 14, 2019, in the matter of San Diego Unified Port District, et al. v.
 16 Monsanto Company, et al., Case Number 3:15-cv-00578-WQH-AGS, at the offices
 17 of Kelley Drye & Warren, LLP, One Jefferson Road, Parsippany, New Jersey,

 18 before Notary Public Mary F. Bowman. Exhibit 2 includes the following pages
 19 from the transcript: 1-10; 26; 39-44; 193.
 20           4.       Exhibit 3 is a true and correct copy of the article Frame et al.,

 21 Complete PCB Congener Distributions for 17 Aroclor Mixtures Determined by 3
 22 HRGC Systems Optimized for Comprehensive, Quantitative, Congener-Specific
 23 Analysis, J. High Resol. Chromatogr., Vol. 19 (December 1996).

 24
      Decl. Van Dessel Re: Defendants’ Opposition to Plaintiff’s Daubert Motions - 1
Case 2:15-cv-00201-SMJ           ECF No. 487         filed 02/11/20       PageID.41071 Page 3 of 8




  1           5.       Exhibit 4 includes true and correct copies of the excerpts of the
  2 deposition transcript of deposition testimony of Lisa A. Rodenburg, Ph. D., taken

  3 on December 18, 2019, in the matter of City of Spokane v. Monsanto Company, et
  4 al., in this captioned matter, at Shook Hardy & Bacon, 2001 Market Street, Suite
  5 3000, Philadelphia, Pennsylvania, before Notary Public Debra Sapio Lyons.

  6 Exhibit 4 includes the following pages from the transcript: 1-8; 36; 43; 51; 71-73;
  7 127-133; 138-142; 172-173; 187-188; 289-292; 295-296.
  8           6.       Exhibit 5 is a true and correct copy of the article Rodenburg et al.,

  9 Polychlorinated biphenyls in pigments: inadvertent production and environmental
 10 significance, COLORA. TECHNOL., Vol. 131 (June 2015).
 11           7.       Exhibit 6 is a true and correct copy of State of Washington

 12 Department of Ecology, Polychlorinated Biphenyls in Consumer Products,
 13 Publication No. 16-04-014 (November 2016), identified as Defendants’ Trial
 14 Exhibit DX_22456 with Bates SPO_DEFEXP-KH-00001551 - 1611.

 15           8.       Exhibit 7 is a true and correct copy of the article Fagervold et al.,
 16 Microbial Reductive Dechlorination of Aroclor 1260 in Baltimore Harbor
 17 Sediment Microcosms Is Catalyzed by Three Phylotypes within the Phylum

 18 Chloroflexi, APPLIED and ENVIRONMENTAL MICROBIOLOGY, Vol. 73, No.
 19 9 (May 2007).
 20           9.       Exhibit 8 is a true and correct copy of the article Rodenburg et al.,

 21 Microbial Dechlorination of Polychlorinated Biphenyls, Dibenzo-p-dioxins, and –
 22 furans at the Portland Harbor Superfund Site, Oregon, USA, Environ. Sci.
 23 Technol., 2015.

 24
      Decl. Van Dessel Re: Defendants’ Opposition to Plaintiff’s Daubert Motions - 2
Case 2:15-cv-00201-SMJ           ECF No. 487         filed 02/11/20       PageID.41072 Page 4 of 8




  1           10.      Exhibit 9 is a true and correct copy of an excerpt from the book
  2 Saltelli et al., Global Sensitivity Analysis - The Primer. Wiley, New York (2008).

  3           11.      Exhibit 10 is a true and correct copy of LimnoTech’s May 20, 2015
  4 report entitled, “Spokane River Regional Toxics Task Force Phase 2 Technical
  5 Activities Report,” identified as Defendants’ Trial Exhibit DX_22201 with Bates

  6 SPO_DEFEXP-KH-00032427 - 32462.
  7           12.      Exhibit 11 includes true and correct copies of the excerpts of the
  8 deposition transcript of deposition testimony of Kevin M. Coghlan, taken on

  9 October 30, 2019, in this captioned matter, at the offices of Environmental Health
 10 & Engineering, 180 Wells Avenue, Newton, Massachusetts, before Notary Public
 11 Janet M. Sambataro. Exhibit 11 includes the following pages from the transcript:

 12 1-2; 241-243; 286.
 13           13.      Exhibit 12 is a true and correct copy of Davies & Delistraty,
 14 Evaluation of PCB sources and releases for identifying priorities to reduce PCBs in

 15 Washington State (USA), ENVIRON. SCI. POLLUT. RES., 2016. It is identified
 16 as Defendants’ Trial Exhibit DX_22166.0001 - .0019, with Bates SP_DEFEXP-
 17 KH-00051114-51132.

 18           14.      Exhibit 13 is a true and correct copy of the article Guo et al., Global
 19 Distribution and Local Impacts of Inadvertently Generated Polychlorinated
 20 Biphenyls in Pigments, ENVIRON. SCI. TECHNOL., 2014. It is identified as

 21 Defendants’ Trial Exhibit DX_22132.0001 -.0025, with Bates SPO_DEFEXP-KH-
 22 00002170 - 2194.
 23

 24
      Decl. Van Dessel Re: Defendants’ Opposition to Plaintiff’s Daubert Motions - 3
Case 2:15-cv-00201-SMJ           ECF No. 487         filed 02/11/20       PageID.41073 Page 5 of 8




  1           15.      Exhibit 14 is a true and correct copy of the article Vorkamp, Katrin,
  2 An overlooked environmental issue? A review of the inadvertent formation of

  3 PCB-11 and other PCB congeners and their occurrence in consumer products and
  4 in the environment, Science of the Total Environment 541 (2016). It is identified
  5 by Defendants’ Trial Exhibit DX_23001.0001 - 14, with Bates DEFEXP-MR-

  6 000003978 – 3391.
  7           16.      Exhibit 15 is a true and correct copy of a presentation of Lisa
  8 Rodenburg entitled, Inadvertent PCBs: An Introduction, for the Spokane River

  9 Regional Toxics Task Force, dated October 8-9, 2019 in Spokane, Washington.
 10           17.      Exhibit 16 includes true and correct copies of the excerpts of the
 11 deposition transcript of deposition testimony of Lars Henderson, taken on June 7,

 12 2019, in this captioned-matter at the offices Kutak Rock LLP, 510 W, Riverside
 13 Avenue, Suite 800, Spokane, Washington, before Notary Public Monna J.
 14 Nickeson. Exhibit 16 includes the following pages from the transcript: 1-4; 346;

 15 373-377.
 16           18.      Exhibit 17 is a true and correct copy of the article, Where the
 17 Spokane River’s Pollution Comes From, The Spokesman-Review, dated September

 18 16, 2009.
 19           19.      Exhibit 18 includes true and correct copies of the excerpts of the
 20 deposition transcript of deposition testimony of John D. Schell, taken on July 25,

 21 2019, in the matter of San Diego Unified port District, et al. v. Monsanto
 22 Company, et al., Case Number 3:15-cv-00578-WQH-AGS, at White and Williams,
 23 LLP, 1650 Market Street, One Liberty Place, Suite 1800, Philadelphia,

 24
      Decl. Van Dessel Re: Defendants’ Opposition to Plaintiff’s Daubert Motions - 4
Case 2:15-cv-00201-SMJ           ECF No. 487         filed 02/11/20       PageID.41074 Page 6 of 8




  1 Pennsylvania, before Notary Public Amy A. Rivera. Exhibit 18 includes the
  2 following pages from the transcript: 1-3; 135-136; 167.

  3           20.      Exhibit 19 includes true and correct copies of the excerpts of the
  4 deposition transcript of deposition testimony of John D. Schell, taken on December
  5 11, 2019, in this captioned matter, at Shook Hardy & Bacon, 2001 Market Street,

  6 Suite 3000, Philadelphia, Pennsylvania, before Notary Public Debra Sapio Lyons.
  7 Exhibit 19 includes the following pages from the transcript: 1-2; 70-71; 117-118;
  8 222.

  9           21.      Exhibit 20 includes true and correct copies of the excerpts of the
 10 deposition transcript of deposition testimony of John D. Schell, taken on January
 11 11, 2018, in the matter of City of Hartford, et al. v. Monsanto Company, et al.,

 12 Case Number 3:15-cv-01544 (RNC) captioned matter, at Latham & Watkins, LLP,
 13 811 Main Street, Suite 3700, Huston, Texas, before Notary Public Julie
 14 Scarborough. Exhibit 20 includes the following pages from the transcript: 1-3; 17;

 15 108; 180-181.
 16           22.      Exhibit 21 includes true and correct copies of the excerpts of the
 17 deposition transcript of deposition testimony of James R. Olson, taken on June 25,

 18 2019, in the matter of San Diego Unified Port District, et al. v. Monsanto
 19 Company, et al., Case Number 3:15-cv-00578-WQH-AGS, at Embassy Suites, 200
 20 Delaware Avenue, Buffalo, New York, before Notary Public Michelle M. Rocha,

 21 Exhibit 21 includes the following pages from the transcript: 1-5; 70-77; 286.
 22           23.      Exhibit 22 includes true and correct copies of the excerpts of the
 23 deposition transcript of deposition testimony of John P. Woodyard, taken on

 24
      Decl. Van Dessel Re: Defendants’ Opposition to Plaintiff’s Daubert Motions - 5
Case 2:15-cv-00201-SMJ           ECF No. 487         filed 02/11/20       PageID.41075 Page 7 of 8




  1 January 17, 2020, in this captioned matter, at Shook Hardy & Bacon L.L.P., 2001
  2 Market Street, Suite 3000, Philadelphia, Pennsylvania, before Notary Public Debra

  3 Sapio Lyons. Exhibit 22 includes the following pages from the transcript: 1; 44-49;
  4 149-154; 163-166; 170.
  5           24.      Exhibit 23 is a true and correct copy of Plaintiff ALCOA’s

  6 Memorandum of Law in support of its Daubert Motion to Exclude Certain
  7 Testimony of John Woodyard, ALCOA, Inc. v. Alcan Rolled Products-Ravenswood
  8 LLC, et al., Case Number 1:06-cv-00451-JFB-SRF (D. Del., July 31, 2019).

  9           25.      Exhibit 24 is a true and correct copy of Memorandum and Order of
 10 Senior U.S. District Judge Joseph F. Bataillon, ALCOA, Inc. v. Alcan Rolled
 11 Products-Ravenswood LLC, et al., Case Number 1:06-cv-00451-JFB-SRF (D. Del,

 12 January 28, 2020).
 13
 14           I declare under penalty of perjury of the law of the United States that the

 15 foregoing is true and correct to the best of my knowledge. Signed this 11th day of
 16 February 2020 at Spokane, Washington.
 17

 18                                                       By: s/ Geana M. Van Dessel
                                                          Geana M. Van Dessel, WSBA #35969
 19                                                       KUTAK ROCK
                                                          510 W. Riverside Avenue, Suite 800
 20                                                       Spokane, WA 99201
                                                          P: (509) 252-2691
 21                                                       Geana.VanDessel@KutakRock.com
 22
 23

 24
      Decl. Van Dessel Re: Defendants’ Opposition to Plaintiff’s Daubert Motions - 6
Case 2:15-cv-00201-SMJ           ECF No. 487         filed 02/11/20       PageID.41076 Page 8 of 8




  1                                     CERTIFICATE OF SERVICE

  2           I certify that on February 11, 2020, I caused the foregoing Declaration to be
  3 electronically filed with the clerk of the Court using the CM/ECF System which in
  4 turn automatically generated a Notice of Electronic Filing (NEF) to all parties in the
  5 case who are registered users of the CM/ECF system. The NEF for the foregoing

  6 specifically identifies recipients of electronic notice.
  7
  8                                                       s/ Geana M. Van Dessel
                                                          Geana M. Van Dessel, WSBA #35969
  9                                                       KUTAK ROCK
                                                          510 W. Riverside Ave., Suite 800
 10                                                       Spokane, WA 99201
                                                          Phone: (509) 252-2691
 11                                                       Geana.VanDessel@KutakRock.com
                                                          Attorneys for Defendants Monsanto
 12                                                       Company, Solutia Inc., and Pharmacia LLC
 13
 14

 15
 16
 17

 18
 19
 20

 21
 22
 23

 24
      Decl. Van Dessel Re: Defendants’ Opposition to Plaintiff’s Daubert Motions - 7
